DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) rejected have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. 20140027929.


placing an electronic component 124 on at least one layer structure of a first stack (stack of 132/134 – fig. 3b and par [0045]-[0046]); 
encapsulating the electronic component by an encapsulant 144 in a pressureless way (spin coating par [0052] – which is by means of a dispensing procedure as per applicant specification par [0047]); and 
after encapsulating, forming at least one further layer structure (fig. fh) at the layer structure (132/134) to thereby form a second stack beneath the encapsulated electronic component (see fig. 4f-4h), 
wherein the at least one further layer structure comprises a surface protection layer structure 160 (passivation layer).

Regarding claim 3, Lin necessary discloses wherein encapsulating the electronic component comprises a deposition of encapsulation material by (b) coating (see par [0052] of Lin for spin coating). 

Regarding claim 4, par [0045] of Lin discloses wherein placing the electronic component comprises applying an adhesive material (interface material between 130 and 132 which is intermolecular force a type of adhesive material) onto the at least one layer structure; and placing the electronic component on the adhesive material.

Regarding claim 5, par [0045] of Lin discloses wherein placing the electronic component comprises bonding the electronic component to the at least one layer structure (the processing step is the bonding step).

Regarding claim 6, figs. 4c-5 of Lin discloses wherein the electronic component is encapsulated together with at least one further electronic component which, after a singularizing process, forms a part of a further electronic package.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Kurihara et al. 20060180938.
Regarding claim 2, Lin discloses claim 1, but does not disclose wherein encapsulating the electronic component is accomplished at a temperature being less than 200.degree. C.
Note that par [0050] of Lin discloses that FIG. 4c, an encapsulant or molding compound 144 is deposited over semiconductor die 124 and carrier 140 using … spin coating... Encapsulant 144 can be polymer composite material, such as epoxy resin.

Note that to spin coat epoxy resin, the temperature must be less than 200.degree. C because the epoxy resin is thermoset at a temperature of 200.degree. C.
In view of such teaching, it would have been obvious to form a method of Lin wherein encapsulating the electronic component is accomplished at a temperature being less than 200.degree. C. such as taught by Kurihara in order to be able spin coat epoxy resin material below thermoset at a temperature of 200.degree. C.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829